Cite as 2013 Ark. App. 609

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                         CR-13-203
                                       No.


                                                  Opinion Delivered   OCTOBER 30, 2013
JIMMY LOUIS MEDLOCK
                               APPELLANT          APPEAL FROM THE GARLAND
                                                  COUNTY CIRCUIT COURT
V.                                                [NO. CR-12-208-1]

STATE OF ARKANSAS                                 HONORABLE JOHN HOMER
                                  APPELLEE        WRIGHT, JUDGE

                                                  AFFIRMED



                              BILL H. WALMSLEY, Judge

       Appellant Jimmy Medlock appeals his conviction for second-degree battery,

challenging only the sufficiency of the evidence to support his conviction. We affirm.

       Appellant was charged as a habitual offender with second-degree battery and was tried

before a jury in the Garland County Circuit Court. Detective Mike Lydon of the Hot

Springs Police Department testified that he responded to a possible stabbing at a gas station

on March 27, 2012. Surveillance video from inside the gas station showed appellant

aggressively approaching Igor Vuceta. Appellant had a clenched fist and was holding

something in his right hand. Detective Lydon could not identify what the object was,

however, and it was never located. Lydon said that Vuceta struck appellant first, and appellant

then struck Vuceta three times.

       Vuceta testified that appellant had been asking him for money and harassing his dog,

which Vuceta had tied up outside the gas station. Vuceta said that he hit appellant first
                                     Cite as 2013 Ark. App. 609

because he had warned him numerous times to leave him alone and he was afraid appellant

was going to rob him. Vuceta said that the item in appellant’s hand was sharp and pointy and

looked kind of like a nail file. He said appellant lunged at him and hit him with it. Vuceta

testified that he had three stab wounds and was hospitalized for two days for a punctured lung.

He said the major injury was a two to two and one-half centimeters long stab wound, and he

was left with a scar in this spot.

       Jeremy Long, a paramedic who responded to the gas station, testified that Vuceta had

a penetrating stab wound on his left side consistent with a sharp object entering his body. He

also had superficial puncture wounds.         Long said that Vuceta was pale, sweaty, very

uncomfortable, had low blood pressure, and had a little trouble breathing. Long said that

these symptoms indicated that Vuceta was either going into shock, bleeding internally, or

suffering from a punctured lung.

       Upon the State resting, appellant moved for a directed verdict. He argued that the

State failed to prove that Vuceta’s injury was caused by a deadly weapon. He claimed that

because the object had not been identified, it could not meet the definition of a deadly

weapon. Appellant also argued that a serious physical injury did not occur. The motion was

denied. The defense offered no testimony or evidence, and the jury found appellant guilty.

He was sentenced to fifteen years’ imprisonment and filed a timely notice of appeal.

       A motion for a directed verdict is a challenge to the sufficiency of the evidence.

Farrelly v. State, 70 Ark. App. 158, 15 S.W.3d 699 (2000). The test for determining the

sufficiency of the evidence is whether the verdict is supported by substantial evidence, which


                                                 2
                                  Cite as 2013 Ark. App. 609

is evidence of such certainty and precision to compel a conclusion one way or another. Id.

We review the evidence in the light most favorable to the appellee, considering only the

testimony that tends to support the verdict. Id.

       A person commits battery in the second degree if with the purpose of causing physical

injury to another person, the person causes physical injury to any person by means of a deadly

weapon other than a firearm. Ark. Code Ann. § 5-13-202(a)(2) (Supp. 2011). Arkansas

Code Annotated section 5-1-102(4) (Supp. 2011) defines a deadly weapon as:

       (A) A firearm or anything manifestly designed, made, or adapted for the purpose of
       inflicting death or serious physical injury; or

       (B) Anything that in the manner of its use or intended use is capable of causing death
       or serious physical injury.

“Serious physical injury” means physical injury that creates a substantial risk of death or that

causes protracted disfigurement, protracted impairment of health, or loss or protracted

impairment of the function of any bodily member or organ. Ark. Code Ann. § 5-1-102(21).

       Appellant argues that the unknown object he was alleged to have used in the stabbing

cannot be classified as a deadly weapon because it could not be identified. The State argues

that an object’s status as a deadly weapon is not dependent upon whether it can be identified.

The State asserts that Vuceta’s testimony established that the object was capable of causing a

serious physical injury and did, in fact, cause a serious physical injury—protracted

disfigurement in the form of the scar on Vuceta’s body.

       We hold that the object here “in the manner of its use” was capable of causing death

or serious physical injury. The statute does not require that the object be identifiable. The


                                               3
                                  Cite as 2013 Ark. App. 609

evidence established that the object was sharp, pointy, and capable of penetrating Vuceta’s

torso when stabbed at him and puncturing his lung. Thus, there was substantial evidence for

the jury to find that the object as used was capable of causing serious physical injury.

       Appellant does not dispute that Vuceta received physical injuries; instead, he argues

that without proof of a deadly weapon, second-degree battery requires proof of serious

physical injury. Because we affirm the jury’s verdict that a deadly weapon was used,

appellant’s argument is without merit.

       Affirmed.

       HIXSON and BROWN, JJ., agree.

       Laura Avery, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                              4